DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

This action is responsive to claims filed 07/21/2022 and Applicant’s request for reconsideration of application 15/922180 filed 07/21/2022.
Claims 1 and 4-10 have been examined with this office action.

Proposed Examiner Initiated Interview
The examiner believes that an interview regarding application 15/922180 would be beneficial in advancing its prosecution. Upon receiving this office action, the applicant is invited to contact the examiner to establish an agenda and date for an interview regarding the present application.

Claim Interpretation
Push operation/signal – [0059] “… terminals 110 are configured to transmit a "heartbeat" signal at predetermined intervals to central office processor 114 which may identify the service modules resident on the terminal and the status of hardware devices installed on the terminal”.
third party service provider transaction and third party service provider service – the amended claims have modified some, but not all, occurrences of “third party service provider transaction” to “third party service provider service”. The Background of the specification does not appear to clearly define the difference between a transactions and a service. For example, a kiosk used as a self-service ticket machine is dispenses tickets and uses of a credit or debit card to complete a purchase. This is both a service and a transaction. Therefore, for the purpose of the compact prosecution, the examiner will consider the phrases “third party service provider transaction”  and “third party service provider service” to be interchangeable for the purpose of prior art.

Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Guheen (U.S. Patent No. 6519571) in further view of Han (PGPub Document No. 20040098740) in further view of Kao (PGPub Document No. 20070192652).
As per claim 1, Coutts teaches a method of providing a plurality of different predetermined external services provided by a plurality of different service providers to a user at one of a plurality of kiosks ([column 4, lines 39-49] transactions [column 2, lines 10-11] [column 5, lines 49-63][Figure 1, element 14c] [Figure 2, element 14] [column 5, lines 49-57]), each kiosk having a processing platform (controller [Figure 3, element 34]), a data store (storage [Figure 3, elements 76]) and physical devices mounted thereon (network connection [Figure 3, elements 32] [column 6, lines 13-17]), the method comprising:	storing, at a central office database with a central office processor, a plurality of service modules, each of the plurality of service modules specific to a third party service provider (third party application flow) ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals) and a third party service provider transaction, and each of the plurality of service modules including one or more scripts defining a set of predetermined actions (application flow), wherein the one or more scripts include configuration information ([column 2, lines 4-11]) including a set of the physical devices corresponding to one or more of the physical devices included in the plurality of kiosks (port number) designated by the third party service provider to initiate and complete the third party service provider transaction ([column 8, lines 23-60]), each of the plurality of service modules facilitating use of the physical devices by the processing platform in a third party service provider transaction between a user and a selected one of the plurality of different service providers ([column 2, lines 44-46] [column 4, line 63 – column 5, line 4] [column 6, line 44-51] [column 8, lines 8-15] a self-service terminal system comprising a remote server interconnected to a plurality of self-service terminals, each terminal having a terminal application, where the remote server stores a server application comprising a third party application flow, whereby users of the terminals are able to access the server application from the terminals on a client-server basis, and the server is operable to issue requests to the terminals on a peer-to-peer basis);	identifying, with the central office processor, a given third party service provider service (application flow);	selecting a set of kiosks of the plurality of kiosks to provide a service module of the plurality of service modules, the service module corresponding to the given third party service provider service ([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client);	transmitting, in a push operation, to the set of kiosks, at least a portion of the service module corresponding to the given third party service provider service (server application stored as applet on the client side self service terminal [column 11, 1-42] [Figure 4, element 104 “JAVA Servlet”] [column 8, lines 54-60] A push operation is the delivery of information on the Web that is initiated by the information server rather than by the information user or client. The examiner takes the position that applet is initiated by the applet supplier running on the server and downloaded to the client as opposed to being requested by the client.);	storing, with the processing platform of each of the set of kiosks, the at least a portion of the service module corresponding to the given third party service provider service in the data store of each kiosk in the set of kiosks; configuring, with the at least a portion of the service module corresponding to the given third party service provider service and the configuration information, the set of kiosks for the given third party service provider service ([column 2, lines 44-46] [column 4, lines 27-38] a self-service terminal operable to select one of a plurality of user interface applications for presentation to a user, at least one user interface application being controlled by the owner of the terminal, and at least one user interface application being controlled by a third party, where the user interface application controlled by the third party is operable to request. use of facilities controlled by the terminal. Preferably, the user interface application that is controlled by the owner of the SST is resident on the SST and the user interface application that is controlled by the third party is resident on a remote server.);	selecting, with a kiosk in use by a user, in response to a user initiation at the kiosk in use by the user, from the data store of the kiosk in use by the user, the service module corresponding to the given third party service provider service, wherein the kiosk in use by the user is one of the set of kiosks ([column 4, lines 6-15] the remote server stores a server application comprising a third party application flow, so that users of the terminals are able to access the server application from the terminals, and the server application is able to issue requests to the terminal applications to use any peripheral devices incorporated in the terminals);	running, with the processing platform of the kiosk in use by the user, the stored-at the at least a portion of the service module corresponding to the given third party service provider service ([column 11, lines 15-22] applet is an executable program that is associated with a web page. An applet comprises executable JAVA object bytecodes that are used to provide specific programmed functionality (such as a graphical display) on a client computer. An applet is downloaded from a server by a web browser having an engine (such as a JAVA Virtual Machine) for executing the downloaded applet. The browser executes the applet together with an associated web page);	running, with the central office processor, at least another portion of the service module corresponding to the given third party service provider service in response to the user initiation thereof at the kiosk in use by the user ([column 2, lines 4-11 and 40-43] [column 4, lines 1-3]);	completing the given third party service provider service at the kiosk in use by a user ([column 7, lines 35-37]).	
Coutts does not teach the remaining claims limits.

Han teaches transmitting, at predetermined intervals (heartbeat/periodic ping) from a kiosk of the set of kiosks, a push signal to the central office processor identifying the service module, and at least one status regarding whether one or more of the physical devices  included in the kiosk are operational ([Figure 3, element 306] [0010][0029][0031-0033][claims 1, 2, and 6] “Suppose a particular kiosk, say 102-2 malfunctions and is out of service. In one embodiment, when the server computer 100 sends a ping signal to kiosk 102-2 at the kiosk's IP address, the ping may return indicating a failed connection with the kiosk 1022. Alternative embodiments may include the server computer 100 communicating with a designated process on the kiosk 102-2”)

It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Han with that of Coutts in order to monitor kiosks from a centrally located service provider station, the kiosk's availability, usage and usability can be tracked, which may enable a service provider to optimize the use of each kiosk. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Coutts and Han do not teach the remaining claims limits.

Kao teaches enabling or disabling, by the central office processor, use of the service module at the kiosks ([0012 0024]), based on the at least one status regarding whether one or more of the physical devices included in the kiosk are operational, and based on whether the service module uses the one or more of the physical devices included in the kiosk  ([0024] “…Heartbeat application 112 can also be a firmware or hardware based security process that can disable a critical portion of the client 110-111 when locked…”).

It would have been obvious to one skilled in the art at the time of filing to have combined the teachings as found in Kao with that of Coutts and Han in order to increase security of the kiosk by remotely disabling a critical portion of the client when locked. For example, the heartbeat application can disable all input/output ports other than a communication port to the server, when locked. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 9, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

Claims 4-8 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coutts (U.S. Patent No. 7519653) in view of Guheen (U.S. Patent No. 6519571) in further view of Maritzen (PGPub Document No. 20040098740).
As per claim 4, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 1 further comprising receiving authentication information from the user and authenticating a user’s identity ([0035 0100 0255 0262-0264]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Maritzen with that of Coutts and Han in order to make a secure link between a transaction device and a kiosk automatically. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 5, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 4 wherein the step of receiving authentication information from the user further comprises receiving a biometric parameter of the user  (biometric solution [0035 0100 0255 0262-0264]).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Maritzen with Coutts to achieve the claimed invention. One would be motivated to use Renzi et al. within Coutts to provide secure link between a remote server and a kiosk.

As per claim 6, 
Coutts does not teach the claim limits.

Maritzen teaches the method of claim 1 further comprising initiating a user identity session at a user selected kiosk, receiving authentication information from the user and transmitting the authentication information to the central office processor for authentication of a user identity  ([0035 0100 0255 0262-0264] authentication may be achieved by using more sophisticated technologies such as a biometric solution (e.g., fingerprint recognition) … the means of communication between the first device and the second device may include mutual device verification so that an unauthorized first device may not be used to enable a particular second device that does not belong to the same or authorized user).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined Maritzen with Coutts to achieve the claimed invention. One would be motivated to use Renzi et al. within Coutts to provide secure link between a remote server and a kiosk.

As per claim 7, 
Coutts teaches the method of claim 1 further comprising: transmitting, with the kiosk in use by the user, confirmation of completion of the given third party service provider service to the central office processor; and transmitting confirmation of completion of the given third party service provider service from the central office processor to the service provider ([column 3, lines 65-67]).

As per claim 8, 
Coutts teaches the method of claim 1 wherein the given third party service provider service comprises one of: ATM transactions, bill pay transactions, funds transfer transactions, ticket purchase transactions, employer loan transactions, personal services transactions and purchase transactions ([column 5, lines 61-63] financial transaction authorization requests from the ATM [column 7, lines 35-44] The ATM provides a user with the option … of accessing airline information … an ATM transaction ( such as withdraw cash, deposit the request, and provide a response to the requester a check, or such like)).

As per claim 10, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 8.

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 103 have been fully considered but are not persuasive. The applicant generally alleges that the prior does not teach the claim limit “selecting a set of kiosks of the plurality of kiosks to provide a service module of the plurality of service modules, the service module corresponding to the given third party service provider service”. Coutts teaches that “([column 3, lines 25-31] the remote server provides a session object for each client, so that the session object maintains information about the application flow being executed by that client. This gives the server information about the state of the application that is running on the client”. Thus, the examiner maintains that the prior art teaches the claim limit.
The applicant generally alleges that the prior does not teach the claim limit “transmitting, in a push operation, to the set of kiosks, at least a portion of the service module corresponding to the given third party service provider service”. In Coutts, the server application is stored as applet on the client side self service terminal [column 11, 1-42] [Figure 4, element 104 “JAVA Servlet”] [column 8, lines 54-60] A push operation is the delivery of information on the Web that is initiated by the information server rather than by the information user or client. The examiner takes the position that applet is initiated by the applet supplier running on the server and downloaded to the client as opposed to being requested by the client. 
Regarding applicant’s that the prior does not teach the claim limit “transmitting, at predetermined intervals from a kiosk of the set of kiosks, a push signal to the central office processor identifying the service module, and at least one status regarding whether one or more of the physical devices included in the kiosk are operational”, the examiner argues that the arguments are not commensurate with the scope of the claim limit. The claim limit does not require “identification
of a service module installed on a kiosk”. Further, the claim limit requires “one or more” physical devices included in the kiosk are operational which broadly includes the kiosk itself. Finally, the examiner takes the position that (heartbeat/periodic ping) is initiated by the kiosk and, therefore, constitutes a push signal. 
Regarding the amended claim limit “enabling or disabling, by the central office processor, use of the service module at the kiosks, based on the at least one status regarding whether one or more of the physical devices included in the kiosk are operational, and based on whether the service module uses the one or more of the physical devices included in the kiosk”, Kao teaches that [0024] “…Heartbeat application 112 can also be a firmware or hardware based security process that can disable a critical portion of the client 110-111 when locked…”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-F submitted 04/28/2022 used as prior art and in the conclusion section in the office action submitted 04/28/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
10/22/2022